Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice to Applicant

2.	The following is a FINAL action upon examination of application number 16/563,755 filed on 09/06/2019. Claims 1, 4-9, 11-14, and 16-17 are pending in the application and have been examined on the merits discussed below.

Priority

3.	Application 16/563,755, filed 09/06/2019 claims foreign priority to 201910117019.7, filed 02/15/2019.

Response to Amendment

4.	In the response filed November 16, 2022, Applicant amended claims 1, 4-5, 8-9, 11-14, and 16, and canceled claims 2-3, 10, and 15. New claim 17 was presented for examination. 

5.	Applicant's amendments to claims 1, 4-5, 8-9, 11-14, and 16 are hereby acknowledged. The amendments are sufficient to overcome the previously issued objections; accordingly, these objections have been removed. 

6.	The Claim Interpretation under 35 U.S.C. 112(f) applied in the previous office action has been removed in response to Applicant’s cancellation of claim 15.
7.	The 35 U.S.C. §112(b) rejection of claim 16 is withdrawn in response to Applicant’s amendment to independent claim 16 resolving the antecedent basis deficiencies noted in the previous office action.
 
8.	Applicant's amendments to claims 1 and 16 are hereby acknowledged. The amendments are not sufficient to overcome the previously issued claim rejection under 35 U.S.C. 101; accordingly, this rejection has been maintained.

9.	Applicant's amendments to claim 16 are hereby acknowledged. Accordingly, Step 1 of the Subject Matter Eligibility test has been updated to indicate that Step 1 of the Subject Matter Eligibility test for claim 16 is satisfied.

Response to Arguments

10.	Applicant's arguments filed November 16, 2022, have been fully considered.

11.	Applicant submits “amended claim 1 is nevertheless directed to patentable subject matter because it contains “inventive concept” that is sufficient to “transform” the claimed abstract idea into patent-eligible subject matter.” [Applicant’s Remarks, 11/16/2022, page 9]

	The Examiner respectfully disagrees. In response to the argument that “amended claim 1 is nevertheless directed to patentable subject matter because it contains “inventive concept” that is sufficient to “transform” the claimed abstract idea into patent-eligible subject matter,” it is noted that Applicant has not shown how the additional elements are integrated with the abstract idea to integrate the abstract idea into a practical application or provide an inventive concept. The Examiner points to MPEP 2106.05 which states “the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting "the Government’s invitation to substitute §§ 102, 103, and 112  inquiries for the better established inquiry under § 101 "). As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter”, where a narrow abstract idea is still an abstract idea. Accordingly, Applicant’s argument is not persuasive.

12.	Applicant further submits “amended claim 1 is directed to provide a specific risk prediction model for a method, which is used for operating an electronic device and executed by a processor, so as to make a prediction of risk of suffering a target disease induced by a plurality of factors such as overweight or obesity, and to make quantitative prediction of weight management benefits based on prediction results.” [Applicant’s Remarks, 11/16/2022, pages 10-11]

In response to Applicant’s argument that “amended claim 1 is directed to provide a specific risk prediction model for a method, which is used for operating an electronic device and executed by a processor, so as to make a prediction of risk of suffering a target disease induced by a plurality of factors such as overweight or obesity, and to make quantitative prediction of weight management benefits based on prediction results,” the Examiner emphasizes that eligibility under §101 does not hinge on the specificity of any of the elements even if such specificity is deemed as novel, nonobvious, or innovative. We may assume that the techniques claimed are “[g]roundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs.  v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating §102 novelty.”); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016) (same for obviousness) (Symantec). Accordingly, Applicant’s argument is not persuasive.

13.	Applicant submits “the amended claim 1 is not directed to an abstract idea.” [Applicant’s Remarks, 11/16/2022, page 11]

The Examiner respectfully disagrees. In response to Applicant’s argument that “the amended claim 1 is not directed to an abstract idea,” it is first noted that Applicant provides no reasoning as to why the claims are not directed towards the abstract idea. Under Step 2A, Prong Two of the eligibility inquiry, Applicant argues that “amended claim 1 is not directed to an abstract idea.” The additional elements in exemplary claim 1 are: an electronic device and a processor, which merely serve to tie the abstract idea to a particular technological environment (computer-based operating environment) via generic computing hardware, software/instructions, which is not sufficient to amount to a practical application, as noted in MPEP 2106.05. Applicant has provided no facts/evidence, cited any portion of the Specification, nor provided a persuasive line of reasoning showing how the additional elements are integrated with the abstract idea to integrate the abstract idea into a practical application. 
The Examiner asserts that the amended “executed by a processor” does not account for an additional element that integrates the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). The Examiner further notes that the risk prediction value determination is directed towards the abstract idea, where the algorithm used to make that determination is merely being used on a general purpose computer (as disclosed in paragraphs 0116, 0125 of Applicant’s specification) to obtain the result, where the same result would be found if the same algorithm was applied via pen and paper. The computer is merely being used as a tool to implement the abstract idea which does not integrate the abstract idea into a practical application or amount to significantly more (See PEG 2019 and MPEP 2106.05). Accordingly, Applicant’s argument is not persuasive.

14.	Applicant submits “amended claim 1 provides significantly more than alleged abstract idea because the additional limitations of the claim (the specific risk prediction model) provide the risk prediction model based on the Framingham Heart Study, which is an improvement for the weight
management benefit prediction, and is directly derived from epidemiological research results.” [Applicant’s Remarks, 11/16/2022, page 11]

Applicant further argues that “amended claim 1 provides significantly more than alleged abstract idea because the additional limitations of the claim (the specific risk prediction model) provide the risk prediction model based on the Framingham Heart Study, which is an improvement for the weight management benefit prediction.” The Examiner respectfully disagrees. The Applicant’s claims recite using a general purpose computer for performing health analysis on patients to determine a risk prediction value of a target disease, where merely implementing the abstract idea using general purpose computer components does not improve the technology (See MPEP 2106.05). Applicant does not point out what the additional elements are. The Examiner asserts that the amended “processor” is a general purpose computer component. Lastly, the Examiner asserts that adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a general computer or personal computer (as disclosed in paragraph 0116 of Applicant’s specification) is insufficient for qualifying as “significantly more”. Accordingly, Applicant’s argument is not persuasive.
	For the reasons above, Applicant’s arguments concerning the §101 rejection are not persuasive.

15.	Applicant’s remaining arguments either logically depend from the above-rejected arguments, in which case they too are unpersuasive for the reasons set forth above, or they are directed to features which have been newly added via amendment. Therefore this is now the Examiner's first opportunity to consider these limitations and as such any arguments regarding these limitations would be inappropriate since they have not yet been examined. A full rejection of these limitations will be presented later in this Office Action.

Duplicate Claim Warning

16.	Claim 9 is a substantial duplicate of claim 8. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 101

17.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

18.	Claims 1, 4-9, 11-14, and 16-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.

19.	Claims 1, 4-9, 11-14, and 16-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with MPEP 2106.
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1, 4-9, 11-14), non-transitory computer-readable storage medium (claim 16), and electronic device (claim 17), are directed to at least one potentially eligible category of subject matter (i.e.,  process, article of manufacture, and machine, respectively). Thus, Step 1 of the Subject Matter Eligibility test for claims 1, 4-9, 11-14, and 16-17 is satisfied.
With respect to Step 2A Prong One, it is next noted that the claims recite an abstract idea that falls into the “Certain Methods of Organizing Human Activity” abstract idea set forth in the 2019 PEG because the claims recite steps for supporting a user in health and weight management (see paragraph [0042-0043] of the Specification: “quantitative benefit measurement results may be provided from the perspective of health risk assessment, making it easy for non-medical professionals to understand and accept significance of weight management, and thus promoting prevention and control of overweight or obesity…Generally, a questionnaire is used to collect information of the person to be assessed…”), which encompasses activity for managing personal behavior or relationships or interactions (e.g., following rules or instructions), and also recites limitations describing mathematical concepts, relationships, formulas or equations, or calculations, thus falling within the “Mathematical Concepts” abstract idea grouping. With respect to independent claim 1, the limitations reciting the abstract idea are indicated in bold below:
- determining a plurality of influence parameters associated with a target disease, the plurality of influence parameters at least comprising a body mass index (This step covers activity for managing personal behavior (e.g., following rules or instructions) since the “determining” is tied directly to the user to be supported in health/weight management described in the steps below, and also recites mathematical concepts, relationships, formulas or equations, or calculations.);
- determining a plurality of calculation parameters according to the plurality of influence parameters, and determining a risk prediction model for the target disease based on the plurality of calculation parameters (This step recites mathematical concepts, relationships, formulas or equations, or calculations.); 
- collecting medical diagnosis information of an object to be tested corresponding to the plurality of influence parameters, and inputting the medical diagnosis information to the risk prediction model to obtain a first risk prediction value (This step is organizing human activity by managing personal behavior or relationships by following rules, or instructions, i.e., by collecting information about a medical diagnosis of a user; and also describes insignificant pre-solution data gathering activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), nor enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d).);
- substituting a value of the body mass index in the medical diagnosis information with a weight management target value, and inputting the medical diagnosis information to the risk prediction model again to obtain a second risk prediction value (This step is performable as mathematical relationships, formulas, equations, and/or calculations.); and 
- calculating and obtaining a weight management benefit prediction value corresponding to the weight management target value according to the first risk prediction value and the second risk prediction value (This step involves mathematical processes to perform.);
- wherein the risk prediction model is one of the following: 
    PNG
    media_image1.png
    16
    150
    media_image1.png
    Greyscale
 wherein Z represents a risk prediction value of the target disease, Xi represents the plurality of calculation parameters, βi represents a preset weight coefficient of the plurality of calculation parameters, and a and b represent preset regulation coefficients (This limitation falls under mathematical concepts because the determined risk prediction value is determined and represented via mathematical relationships/calculations, such as via the equation above including a plurality of calculation parameters.); and
-   
    PNG
    media_image2.png
    16
    169
    media_image2.png
    Greyscale
 wherein Z represents a risk prediction value of the target disease, Xi represents the plurality of calculation parameters, βi represents a preset weight coefficient of the plurality of calculation parameters, c represents a preset regulation coefficient, and Yi represents preset reference values of the plurality of calculation parameters (This limitation falls under mathematical concepts because the determined risk prediction value is determined and represented via mathematical relationships/calculations, such as via the equation above including a plurality of calculation parameters.).
Because the above-noted limitations recite steps falling within the Certain methods of organizing human activity, and Mathematical Concepts abstract idea groupings of the 2019 PEG, they have been determined to recite at least one abstract idea when evaluated under Step 2A Prong One of the eligibility inquiry. Independent claims 16 and 17 recite similar limitations as those recited in claim 1 and therefore are found to recite the same abstract idea(s) as claim 1.
	Therefore, because the limitations above set forth activities falling within the “Certain methods of organizing human activity” and “Mathematical Concepts” abstract idea groupings described in the 2019 PEG, the additional elements recited in the claims are further evaluated, individually and in combination, under Step 2A Prong Two and Step 2B below.
With respect to Step 2A Prong Two, the judicial exception is not integrated into a practical application. With respect to independent claims 1/16/17, the additional elements recite: an electronic device and a processor (claim 1), a computer program and a processor (claim 16), a processor and a memory having executable instructions stored thereon (claim 17). These additional elements have been evaluated, but fail to integrate the abstract idea into a practical application because they amount to using generic computing elements or computer-executable instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), or merely serve to link the use of the judicial exception to a particular technological environment, which is not sufficient to amount to a practical application. See MPEP 2106.05(f) and 2106.05(h). Even if the step for collecting is not deemed part of the abstract idea, this step is at most directed to insignificant extra-solution data gathering activity, which is not sufficient to amount to a practical application. See MPEP 2106.05(g). 
In addition, these limitations fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. With respect to independent claims 1/16/17, the additional elements recite: an electronic device and a processor (claim 1), a computer program and a processor (claim 16), a processor and a memory having executable instructions stored thereon (claim 17). These elements have been considered individually and in combination, but fail to add significantly more to the claims because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), merely serve to link the use of the judicial exception to a particular technological environment and do not amount to significantly more than the abstract idea itself. Notably, Applicant’s Specification suggests that virtually any type of computing device under the sun can be used to implement the claimed invention, including generic computer devices (Specification at paragraphs [0116, 0125]: e.g., “When the program product runs on a computing device (which may be a personal computer, a server, a terminal device, or a network device and the like), the program code is used for enabling the computing device to…”; “As shown in FIG. 8, the electronic device 800 is shown in the form of a general-purpose computing device.”). Accordingly, the generic computer involvement in performing the claim steps merely serves to generally link the use of the judicial exception to a particular technological environment, which does not add significantly more to the claim. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976.). 
Even if the step for collecting is not deemed part of the abstract idea, this step is at most directed to insignificant extra-solution data gathering activity, which has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea. See MPEP 2106.05(d).
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that, as an ordered combination, amount to significantly more than the abstract idea itself.
Dependent claims 4-9 and 11-14 recite the same abstract idea as recited in the independent claims, and when evaluated under Step 2A Prong One are found to merely recite details that serve to narrow the same abstract idea recited in the independent claims accompanied by the same generic computing elements or software as those addressed above in the discussion of the independent claims, which is not sufficient to amount to a practical application or add significantly more, or other additional elements that fail to amount to a practical application or add significantly more, as noted above. In particular, dependent claims 4-8 recite “wherein the plurality of influence parameters comprise numerical parameters and non-numerical parameters; and before determining a plurality of calculation parameters according to the plurality of influence parameters, the method further comprises: converting the non-numerical parameters in the plurality of influence parameters into the numerical parameters”, “wherein the plurality of calculation parameters comprise original parameters, first-order parameters, and second-order parameters, and wherein determining the plurality of calculation parameters according to the plurality of influence parameters comprises: determining one or more first parameters among the plurality of influence parameters as the original parameters; calculating one or more second parameters among the plurality of influence parameters according to a first preset formula to obtain the first-order parameters; and calculating one or more third parameters and one or more fourth parameters among the plurality of influence parameters according to a second preset formula to obtain the second-order parameters”, “wherein inputting the medical diagnosis information to the risk prediction model to obtain a first risk prediction value comprises: determining, according to the medical diagnosis information, whether the object to be tested satisfies an assessment condition; and inputting the medical diagnosis information to the risk prediction model when determining that the object to be tested satisfies the assessment condition to obtain the first risk prediction value”, “wherein the assessment condition comprises: the body mass index of the object to be tested being greater than a preset threshold”, “wherein determining the plurality of influence parameters associated with the target disease comprises: querying a preset mapping relationship table to determine the plurality of influence parameters associated with the target disease; wherein the mapping relationship table is used for providing a mapping relationship between various diseases and the plurality of influence parameters”, which similar to base claims 1/16/17, fall under the same “Mathematical Concepts” abstract idea grouping by reciting mathematical concepts, relationships, formulas or equations, or calculations, these limitations cover organizing human activity since they flow directly from the support activities involving human behavior, which encompasses activity for managing personal behavior or relationships (e.g., following rules or instructions), which is part of the same abstract idea as addressed in the independent claims that falls within the “Certain Methods of Organizing Human Activity” abstract idea grouping. Accordingly, these steps are part of the same abstract idea(s) set forth in the independent claims. The other dependent claims have been evaluated as well, but similar to claims 4-8, these claims also recite details of the abstract ideas themselves accompanied by, at most, generic computer implementation, which is not enough to transform the claims into a practical application of the abstract idea or amount to significantly more than the abstract idea itself. See MPEP 2106.05(f),(h). See also, Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976.
The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.
For more information, see MPEP 2106. 	
	
Allowable Subject Matter

20.	Claims 1, 4-9, 11-14, and 16-17 are allowable over the prior art. As noted in the Office Action dated 08/16/2022, “claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 2 recites “The method for operating an electronic device according to claim 1, wherein the risk prediction model is: 
    PNG
    media_image1.png
    16
    150
    media_image1.png
    Greyscale
 wherein Z represents a risk prediction value of the target disease, Xi represents the plurality of calculation parameters, βi represents a preset weight coefficient of the plurality of calculation parameters, and a and b represent preset regulation coefficients.” Claim 3 recites “The method for operating an electronic device according to claim 1, wherein the risk prediction model is: 
    PNG
    media_image2.png
    16
    169
    media_image2.png
    Greyscale
 wherein Z represents a risk prediction value of the target disease, Xi represents the plurality of calculation parameters, βi represents a preset weight coefficient of the plurality of calculation parameters, c represents a preset regulation coefficient, and Yi represents preset reference values of the plurality of calculation parameters.”.” Applicant amended independent claims 1 and 16 to include the features from claims 2 and 3.
	With respect to independent claim 1, although the prior art of record teaches determining a plurality of influence parameters associated with a target disease (See, e.g., Lane et al. – US 2017/0300655 A1 at paragraphs 0008, 0161, 0271, 0281); determining a plurality of calculation parameters according to the plurality of influence parameters (Lane at paragraphs 0009, 0011, 0067); determining a risk prediction model for the target disease based on the plurality of calculation parameters (Lane at paragraphs 0063, 0161, 0163, 0380); collecting medical diagnosis information of an object to be tested corresponding to the plurality of influence parameters (Lane at paragraphs 0050, 0060, 0281, 0380), and inputting the medical diagnosis information to the risk prediction model (Lane at paragraphs 0262, 0281, 0293, 0380); substituting a value of the body mass index in the medical diagnosis information with a weight management target value, and inputting the medical diagnosis information to the risk prediction model again to obtain a second risk prediction value (See, e.g., Ohnemus et al. – US 2017/0147775 A1 at paragraphs 0060, 0180); and  calculating and obtaining a weight management benefit prediction value corresponding to the weight management target value (Ohnemus at paragraphs 0060, 0061, 0184), as recited in amended claim 1, the closest prior art of record does not teach wherein the risk prediction model is one of the following: 
    PNG
    media_image1.png
    16
    150
    media_image1.png
    Greyscale
 wherein Z represents a risk prediction value of the target disease, Xi represents the plurality of calculation parameters, βi represents a preset weight coefficient of the plurality of calculation parameters, and a and b represent preset regulation coefficients; and 
    PNG
    media_image2.png
    16
    169
    media_image2.png
    Greyscale
 wherein Z represents a risk prediction value of the target disease, Xi represents the plurality of calculation parameters, βi represents a preset weight coefficient of the plurality of calculation parameters, c represents a preset regulation coefficient, and Yi represents preset reference values of the plurality of calculation parameters, as currently recited in amended claim 1 (and similarly encompassed by independent claims 16 and 17).
Although the prior art of record generally teaches computer-implemented features for collecting medical diagnosis information of an object to be tested, inputting the medical diagnosis information to the risk prediction model, and calculating a weight management benefit prediction value corresponding to a weight management target value, the prior art of record does not teach or render obvious the claimed method for operating an electronic device, executed by a processor, comprising: determining a plurality of influence parameters associated with a target disease, the plurality of influence parameters at least comprising a body mass index; determining a plurality of calculation parameters according to the plurality of influence parameters, and determining a risk prediction model for the target disease based on the plurality of calculation parameters; collecting medical diagnosis information of an object to be tested corresponding to the plurality of influence parameters, and inputting the medical diagnosis information to the risk prediction model to obtain a first risk prediction value; substituting a value of the body mass index in the medical diagnosis information with a weight management target value, and inputting the medical diagnosis information to the risk prediction model again to obtain a second risk prediction value; and calculating and obtaining a weight management benefit prediction value corresponding to the weight management target value according to the first risk prediction value and the second risk prediction value, wherein the risk prediction model is one of the following: 
    PNG
    media_image1.png
    16
    150
    media_image1.png
    Greyscale
 wherein Z represents a risk prediction value of the target disease, Xi represents the plurality of calculation parameters, βi represents a preset weight coefficient of the plurality of calculation parameters, and a and b represent preset regulation coefficients; and 
    PNG
    media_image2.png
    16
    169
    media_image2.png
    Greyscale
 wherein Z represents a risk prediction value of the target disease, Xi represents the plurality of calculation parameters, βi represents a preset weight coefficient of the plurality of calculation parameters, c represents a preset regulation coefficient, and Yi represents preset reference values of the plurality of calculation parameters (as required by independent claim 1, and similarly encompassed by independent claims 16 and 17), thus rendering independent claims 1/16/17 and dependent claims 4-9 and 11-14 as allowable over the prior art. These claims are not allowed, however, because they stand rejected under 35 USC §101 as discussed above.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
A.	Tran, Patent No.: US 10,052,026 B1 – describes predicting, diagnosing, and prognosing a status or outcome of a disease or condition in a subject based on one or more biomedical outputs.
B.	Zhuo et al., Pub. No.: US 2016/0349271 A1 – describes methods for diagnosing an individual for cardiovascular disease based on the individual's normalized level of biomarkers. Further describes that the Framingham Risk Score, which is based on the Framingham heart study, is used to estimate a person's risk of coronary heart disease, and considers the individual's age, gender, total cholesterol, HDL cholesterol, blood pressure, and smoking status to determine the individual's risk of coronary heart disease.
C.	Fung, Teresa T., et al. "Association between dietary patterns and plasma biomarkers of obesity and cardiovascular disease risk." The American journal of clinical nutrition 73.1 (2001): 61-67 – describes the associations of two major dietary patterns with biomarkers of obesity and cardiovascular disease risk.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE GARCIA-GUERRA whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like claim assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683